Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 12/17/2021 in which independent claims 2 and 11 were amended, claims 1, 3, and 19-21 were canceled has been entered of record.

    PNG
    media_image1.png
    458
    562
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-6, 8, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US Pub. 2009/0027947) in view of Horihata et al. (US Pat. 5,777,933).
Regarding claims 2 and 11, Fig. 7A and Fig. 13 of Takeda discloses a memory connected to a supply voltage, the memory comprising: 
a plurality of memory blocks [clearly shows in Fig. 9], each memory block comprising: 
a plurality of memory cells arranged in a matrix having rows and columns [MxN, Fig. 9]; 
a plurality of wordlines [RWL, WWL  in Fig. 7A], each wordline connected to a row of the plurality of memory cells [clearly shows in Fig. 7A]; 
a plurality of bitline pairs [WBL & RBL in Fig. 7A], each bitline pair comprising: 
a column of the plurality of memory cells [as shows in memory array in Fig. 9]; 
a first bitline [WBL in Fig. 7A] arranged for reading or writing the memory cells of the bitline pair; 
and a second bitline [RBL in Fig. 7A] arranged for reading or writing the memory cells of the bitline pair; 
each memory cell comprising a static random access memory bitcell comprising: 
two cross-coupled inverters [IV1 and IV2]; 
a first access transistor [AT1] connected to the first bitline [WBL], the first access transistor being arranged to be activated using a first word line signal [WWL]; and 

the memory further comprising a read scheme [combination of 16, 14, and 15 in Fig. 13, any combination of circuit that reads out data can be considered a read scheme] wherein the second bitlines [RBL] of the memory blocks are connected to a read-out path for reading data from the memory cells [the combination of 16, 14, and 16 output data from memory cells 10-1 and 10-2. Therefore, it can be considered a read-out path] comprising a chain of Boolean logic [Boolean logic of NAND gates 16 and 14 and invertor 15 in Fig. 13], wherein data is read from the memory cells [10-1 and 10-2] through the chain of Boolean logic [combination of 16, 14, and 15] to a data output [WLP2. Data from RBL1 and RBL2 are input to the Boolean logic and output WLP2. Therefore, the output data WLP2 can be considered data output] of the memory [10-1 and 10-2] without any sense amplifiers present in the chain of Boolean logic [there is No sense amplifier in the Boolean logic (combination of 16, 14, and 15). There are sense amplifiers in the memory circuit, but there is NO amplifier in the Boolean logic]. 
Takeda discloses a Boolean logic comprising NAND GATES [16 & 14] and inverter [15] but does not specifically disclose a NAND- NOR chain or a NOR-NAND chain. However, Fig. 1 of Horihata discloses a data read-out path that comprises a chain of Booleanlogic such as NAND-NOR [NAND 121 & 122, NOR 124].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Horihata’s read-out path that comprises NAND-NOR Boolean to the teachings of Takeda’s read-out path that 
Regarding claim 3, Fig. 13 of Takeda discloses wherein the memory is configured to operate without sense amplifiers [no sense amplifier in Fig. 13].
Regarding claims 4 and 14, Fig. 13 of Takeda discloses wherein inputs of a first stage of NAND [16] or NOR gates are connected to bitlines of different memory blocks [blocks 10-1 and 10-2].
Regarding claims 5 ,13, and 15, Fig. 13 of Takeda discloses wherein a single bitline [only RBL] per memory cell is connected to a first stage of NAND [16] or NOR gates, or wherein a first bitline of each memory cell is connected to a first read-out path, and a second bitline of each memory cell is connected to a second read-out path.
Regarding claims 6 and 12, Fig. 13 of Takeda discloses wherein the NAND-NOR chain or NOR-NAND chain has a tree structure having a number of stages [first stage of NAND 16 and second stage of NAND 14], and wherein the number of stages [2] is dependent of the number of memory blocks [two blocks 10-1 and 10-2] in the memory and the number of memory cells [two memory cells] in the memory blocks.
Regarding claims 8 and 17, Fig. 13 of Takeda discloses wherein the NAND-NOR chain or NOR-NAND chain has a first stage of NAND [NAND 16] or NOR gates, and a second stage of NOR or NAND gates [NAND 14], wherein inputs of the NOR or NAND gates of the second stage [NAND 14] are connected to outputs of the NAND or NOR gates of the first stage [output of NAND 16 is connected to input of NAND 14].
Regarding claim 10, Fig. 13 of Takeda discloses wherein a final read value [WLP2] propagates through the read-out path [combination of 16, 14, and 15].
Regarding claim 16, Fig. 13 of Takeda discloses wherein a first bitline [xm word] of each memory cell is connected to a first read-out path [path connects to xm word], and a second bitline [RBL] of each memory cell is connected to a second read-out path [path comprises 16, 14, and 15].
Regarding claim 18, Fig. 7A of Takeda discloses wherein the memory cells are 6T memory cells in single port configuration, 6T memory cells in dual port configuration, 7T memory cells [Fig. 7A of Takeda shows a 7T memory cell] or 8T memory cells.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US Pub. 2009/0027947) in view of Horihata et al. (US Pat. 5,777,933) and further in view of Myers (US Pub. 2016/0321389).
Regarding claim 7, Takeda in view of Horihata discloses all claimed invention, but does not specifically disclose wherein the NAND-NOR chain or NOR-NAND chain has a first stage of NAND gates implemented using PMOS transistors, wherein the PMOS transistors are relatively large, thereby proving fast pull-up of data being read from the bitcell. However, Fig. 2A of Myers discloses wherein the NAND-NOR chain or NOR-NAND chain has a first stage of NAND gates implemented using PMOS transistors [100 and 105], wherein the PMOS transistors are relatively large, thereby proving fast pull-up of data being read from the bitcell. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Myers’s NAND gate made of PMOS to the teachings of Takeda’s read-out path that comprises NAND gate such that Takeda read-out circuit operates faster. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US Pub. 2009/0027947) in view of Horihata et al. (US Pat. 5,777,933) and further in view of Nogle et al. (US Pat. 5,973,955).
Regarding claim 9, Takeda in view of Horihata disclosed all claimed invention, but does not specifically disclose a third stage of NAND or NOR gates, wherein inputs of the NAND or NOR gates of the third stage are connected to outputs of the NOR or NAND gates of the second stage. However, Fig. 5 of Nogle discloses a Boolean logic that comprises a third stage of NAND [NOR 252] or NOR gates, wherein inputs of the NAND or NOR gates of the third stage [NOR 252] are connected to outputs of the NOR or NAND gates of the second stage [NAND 248, output of NAND 248 is connected to input of NOR 252].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Nogle’s read-out path that comprise a third stage to the teachings of Takeda’s read-out path that comprises NAND gate such that Takeda read-out circuit has an output data that corresponding to NAND and NOR Boolean logic. 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. (US Pat. 7,480,170) in view of Horihata et al. (US Pat. 5,777,933).
Regarding claims 2 and 11, Fig. 3 of Adam discloses a memory connected to a supply voltage, the memory comprising: 

a plurality of memory cells arranged in a matrix having rows and columns [columns 302 and 304 in Fig. 3]; 
a plurality of wordlines [WLL and WLR], each wordline connected to a row of the plurality of memory cells [200#1 to 200#6]; 
a plurality of bitline pairs [BLC0 & BLT0, BLC1 & BLT1], each bitline pair comprising: 
a column of the plurality of memory cells [columns 302 and 304]; 
a first bitline [BLC0] arranged for reading or writing the memory cells of the bitline pair; 
and a second bitline [BLT0] arranged for reading or writing the memory cells of the bitline pair; 
each memory cell comprising a static random access memory bitcell comprising: 
two cross-coupled inverters [each cell 200 clearly comprises two inverters as shows in Fig. 3, or Fig. 2]; 
a first access transistor [similar to 206 in Fig. 2] connected to the first bitline [similar to BLC in Fig. 2], the first access transistor being arranged to be activated using a first word line signal [similar to WLL in Fig. 2]; and 
a second access transistor [similar to 208 in Fig. 2] connected to the second bitline [similar to BLT in Fig. 2], the second access transistor [208] arranged to be activated using a second word line signal [WLR]; and 

Adam discloses a Boolean logic comprising NAND GATES [16 & 14] and inverter [15] but does not specifically disclose a NAND- NOR chain or a NOR-NAND chain. However, Fig. 1 of Horihata discloses a data read-out path that comprises a chain of Booleanlogic such as NAND-NOR [NAND 121 & 122, NOR 124].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Horihata’s read-out path that comprises NAND-NOR Boolean to the teachings of Adam’s read-out path that comprises NAND gate such that Takeda read-out circuit has an output data that corresponding to NAND and NOR Boolean logic. 



Response to Arguments
Applicant's arguments filed on 12/17/202 have been fully considered but they are not persuasive. Applicant argued that the combination of Takeda and Horihata does not teach or suggest “wherein data read from the memory cells through the chain of Boolean logic to a data output of the memory without any sense amplifiers present in the chain of Boolean logic”. Applicant is reminded that the claims are examined in light of broadest reasonable interpretation. Also, although the claims are examined in light of specification, limitations from specification are not read into the claims. As clearly shows in Fig. 13 of Takeda, there is no sense amplifier in the Boolean logic [combination of 16, 14, and 15]. Examiner agrees that there are sense amplifiers in the memory device. However, sense amplifier is NOT presented in the Boolean logic. Therefore, all applicant’s arguments were fully considered, they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANTHAN TRAN/Primary Examiner, Art Unit 2825